PER CURIAM.
Ava B. Cunningham, personal representative of the Estate of Avis B. Sprowl, appeals from a judgment entered in the Probate Court, Knox County {Emery, J.) (1) granting a summary judgment in favor of David Sprowl, personal representative of the Estate of Ernest O. Sprowl and (2) denying, as time barred, her petition to surcharge David Sprowl. The parties limited their argument to the applicability of 14 M.R.S.A. § 752.1 The court rested its decision on section 752. Because neither the parties nor the court considered the applicability of 18-A M.R.S.A. § 3-1005,2 we vacate the judgment of the Knox Coun*630ty Probate Court and remand for consideration of the applicability of section 3-1005.
The entry is:
Judgment vacated and remanded to Knox County Probate Court.

. Section 752 provides that:
All civil actions shall be commenced within 6 years after the cause of action accrues and not afterwards, except actions on a judgment or decree of any court of record of the United States, or of any state or of a justice of the peace in this State, and except as otherwise specially provided.
14 M.R.S.A. § 752 (1980).


. 18-A M.R.S.A. § 3-1005 of the Probate Code provides that:
Unless previously barred by adjudication and except as provided in the closing statement, the rights of successors and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert the same is commenced within 6 months after the filing of the closing statement. The rights thus barred do not include rights to recover from a personal representative for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent’s estate.
18-A M.R.S.A. § 3-1005 (1998).